DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 5/7/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azzi et al. (Azzi, US 2016/0292145) in view of Colledge et al.  (Colledge US 2007/0136251).
As per claim 1, Azzi teaches a computer-implemented method for contextual summarization of a document with semantic intelligence, the computer-implemented method comprising (paragraph [0084] and abstract-his text summarization, based on semantic analysis): 
identifying a plurality of senses associated with a plurality of words in the document (ibid, paragraphs [0008, 0009, 0023-0025, 0055], Fig. 3-his plurality of senses for a word, and the input text/document, wherein the plurality of words are analyzed and senses identified); 
for each word-sense pair of a plurality of word-sense pairs that is associated with a word of the plurality of words and a sense of the plurality of senses, determining a word-sense probability score; 
determining, based at least in part on each word-sense probability score for a word-sense pair of the plurality of word-sense pairs, one or more context buckets for the document and one or more sense buckets for the document, wherein: (i) each context bucket of the one or more context buckets comprises a subset of the plurality of words deemed correlated with one or more context-related senses of the plurality of senses that is associated with the context bucket; and (ii) each sense bucket of the one or more sense buckets comprises a bucketed subset of the plurality of senses deemed correlated across the plurality of senses; 
determining, [based at least in part on the one or more context buckets for the document and the one or more sense buckets for the document], the contextual summarization of the document (ibid-paragraph [0008, 0082]-as his document processing action including text summarization based on context, word sense disambiguation, semantic analysis, word senses in context); and 
performing one or more document processing actions based at least in part on the contextual summarization (ibid-paragraph [0008, 0082]-as his document processing action including text summarization based on context, word sense disambiguation, semantic analysis, word senses in context).
Azzi lacks explicitly teaching that which Colledge teaches 
for each word-sense pair of a plurality of word-sense pairs that is associated with a word of the plurality of words and a sense of the plurality of senses, determining a word-sense probability score (paragraph [0012, 0088]-his likelihood of word senses and word-sense probability for the words, in the word-sense disambiguation (wsd) process); 
determining, based at least in part on each word sense probability score for a word-sense pair of the plurality of word-sense pairs, one or more context buckets for the document and one or more sense buckets for the document (ibid-paragraph [0088]-his contextual rule for the word, wherein all  words in context are mapped to their corresponding contextual common senses, based on the wsp, thus the context bucket, paragraph [0089]-as his function of likelihood of all related senses across the input/document, as his sense bucket, his topic as the weighted vector of senses and coherence as measured by generating a strength value of all related senses across all of the words, each of these groupings of words as the context bucket, each of the groupings of senses as the sense bucket), wherein: (i) each context bucket of the one or more context buckets comprises a subset of the plurality of words deemed correlated with one or more context-related senses of the plurality of senses that is associated with the context bucket (ibid); and (ii) each sense bucket of the one or more sense buckets comprises a bucketed subset of the plurality of senses deemed correlated across the plurality of senses (ibid); 
determining, based at least in part on the one or more context buckets for the document and the one or more sense buckets for the document, the contextual summarization of the document (ibid, see also paragraph [0075]-Fig. 3, his indexed disambiguated documents based on wsd, and summarized to create the index, corresponding input/query disambiguated and the determined result as the summarization of the input).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Azzi and Colledge to combine the prior art element of contextual summarization of a document using semantic intelligence with word sense disambiguation as taught by Azzi with the word sense disambiguation method as taught by Colledge as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing rules in order to determine the sense of a word, and once disambiguated, used in a further natural language process (ibid-Colledge, paragraph [0088], Azzi paragraphs [0004, 0005]).
As per claims 2 and 10, Azzi with Colledge make obvious the computer-implemented method of claim 1, wherein identifying the plurality of senses comprises: 
identifying a dictionary representation of a semantic domain associated with the document (paragraph [0071], Figs. 3a, 3b-see dictionary discussion and corresponding semantic knowledge base, constructed of domain information, see paragraphs [0058-0064]-semantic “banking” domain association), wherein the dictionary representation comprises a plurality of mapped senses (ibid-his dictionary and knowledge base of mapped senses as applied to the document, and corresponding mapped senses); 
identifying a proximate subset of the plurality of mapped senses, wherein each mapped sense in the proximate subset is within a threshold degrees of sense separation from at least one of the plurality of words (paragraph [0095]-his scores of word sense mappings and corresponding thresholds); and 
determining the plurality of subsets based at least in part on the proximate subset (ibid-the retained word senses based in part on the proximate subset of senses within the threshold).
As per claims 4, 12 and 18, Azzi with Colledge make obvious the computer-implemented method of claim 1, wherein determining the word-sense probability score for a corresponding word and a corresponding sense comprises: 
determining a word frequency score for the corresponding word (paragraph [0110, 0155-0159]-word sense probability discussion, word sense frequency determination, count of each word and corresponding senses); 
determining a semantic proximity value for the corresponding word and the corresponding sense based at least in part on a degree of sense separation between the corresponding word and the corresponding sense as described by a dictionary representation of a semantic domain associated with the document (ibid, paragraph [0160, 0166]-his sense tagged text including topic/domain association and word sense semantic proximity based on strongest overlap-as the semantic proximity value, thus clustered, for the new text); and 
determining the word-sense probability score based at least in part on the word frequency score and the semantic proximity value (ibid-his word-sense probability score based on the frequency and senses with the strongest overlap as the semantic proximity value).
As per claims 8 and 16, Azzi with Colledge make obvious the computer-implemented method of claim 1, wherein performing the one or more document processing actions comprises: 
receiving a search query from a query-initiating device, wherein the query is targeted toward a set of candidate documents comprising the document (Fig.3, paragraph [0054, 0060, 0088]-his query, relevance score and corresponding documents, the results ranked based on sense summarization of the query based on context); 
processing the query in accordance with the contextual summarization to generate a query relevance score for the document (ibid); 
generating a query output for the query based at least in part on the query relevance score (ibid); and 
providing the query output to the query-initiating device (ibid-his returned results).
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the apparatus is deemed to embody the method, such that Azzi with Colledge make obvious an apparatus for contextual summarization of a document with semantic intelligence, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor (Azzi-paragraphs [0018-0020, 0088]-see his system, processor and memory, software and program instructions discussion), cause the apparatus to at least (ibid): identify a plurality of senses associated with a plurality of words in the document (ibid-see claim 1, corresponding and similar limitations); for each word-sense pair of a plurality of word-sense pairs that is associated with a word of the plurality of words and a sense of the plurality of senses, determine a word-sense probability score (ibid); determine, based at least in part on each word-sense probability score for a word-sense pair of the plurality of word-sense pairs, one or more context buckets for the document and one or more sense buckets for the document (ibid), wherein: (i) each context bucket of the one or more context buckets comprises a subset of the plurality of words deemed correlated with one or more context-related senses of the plurality of senses that is associated with the context bucket (ibid); and (ii) each sense bucket of the one or more sense buckets comprises a bucketed subset of the plurality of senses deemed correlated across the plurality of senses (ibid); determine, based at least in part on the one or more context buckets for the document and the one or more sense buckets for the document, the contextual summarization of the document (ibid); and perform one or more document processing actions based at least in part on the contextual summarization (ibid).
As per claim 17, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer program product is deemed to embody the method, such that Azzi with Colledge makes obvious a computer program product for contextual summarization of a document with semantic intelligence, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Azzi-paragraphs [0018-0020, 0088]-see his system, processor and memory, software and program instructions discussion), the computer-readable program code portions configured to (ibid): identify a plurality of senses associated with a plurality of words in the document (ibid-see claim 1, corresponding and similar limitations); for each word-sense pair of a plurality of word-sense pairs that is associated with a word of the plurality of words and a sense of the plurality of senses, determine a word-sense probability score (ibid); determine, based at least in part on each word-sense probability score for a word-sense pair of the plurality of word-sense pairs, one or more context buckets for the document and one or more sense buckets for the document (ibid), wherein: (i) each context bucket of the one or more context buckets comprises a subset of the plurality of words deemed correlated with one or more context-related senses of the plurality of senses that is associated with the context bucket (ibid); and (ii) each sense bucket of the one or more sense buckets comprises a bucketed subset of the plurality of senses deemed correlated across the plurality of senses (ibid); determine, based at least in part on the one or more context buckets for the document and the one or more sense buckets for the document, the contextual summarization of the document (ibid); and perform one or more document processing actions based at least in part on the contextual summarization (ibid).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Azzi et al. (Azzi, US 2016/0292145) in view of Colledge et al.  (Colledge US 2007/0136251), as applied to claim 1 above, and further in view of Srinivasan et al (Srinivasan, US 10,949,452).
As per claims 3 and 11, Azzi with Colledge make obvious the computer-implemented method of claim 1, but lack explicitly teaching that which Srinivasasn teaches wherein identifying the plurality of words comprises: 
performing sentence tokenization on the document to generate one or more tokenized sentences (C.5 lines C.9 lines 30-C.10 line 40-his sentence parser, sentence tokenization, and subsequent decomposition of sentence tokens into word tokens via tokenization from the sentence tokens, and subsequent determined words based on the tokenized words, wherein the words are used in the further processing, relation and mapping into final content for output, Fig. 4); 
performing word tokenization on the one or more tokenized sentences to generate one or more tokenized words (ibid); and 
determining the plurality of words based at least in part on the one or more tokenized words (ibid).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Azzi and Colledge and Srinivasan to combine the prior art element of contextual summarization of a document using semantic intelligence with word sense disambiguation as taught by Azzi with the word sense disambiguation method as taught by Colledge with tokenization of the content as taught by Srinivasan as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing rules in order to determine the sense of a word, and once disambiguated, using sentence parsing and tokenization, used in a further natural language process (ibid-Colledge, paragraph [0088], Azzi paragraphs [0004, 0005], ibid-Srinivasan-see also abstract).
Allowable Subject Matter
Claims 5-7, 13-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
7/29/2022